Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 12/15/2021. Applicant amended claims 1 - 4, 8 – 9, 12, 14 -15, cancelled claims 5 – 6, 13, 16, added claims 22 – 24; claims 1 – 4, 7 – 12, 14 – 15, 17 – 24 are pending in this application.

Allowable Subject Matter
Claims 1 – 4, 7 – 12, 14 – 15, 17 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not make obvious the claim limitation “automatically perform a refresh process … detecting user input that indicates the refresh process should be performed; in response to detecting the user input, opening the drain valve; while the drain valve is open, monitoring readings from the first water level sensor; when the readings from the first water level sensor indicate that the first tank is empty, closing the drain valve and opening the supply valve; while the supply valve is open, monitoring readings from the second water level sensor; and when the readings from the second water level sensor indicate that the first tank is full, closing the supply valve.”
Regarding claim 12, prior art does not make obvious the claim limitation “more than one first water level sensor positioned towards a bottom of the first tank; more than one second water level sensor positioned towards the tops of the first water tank”
 Regarding claim 15, prior art does not make obvious the claim limitation “the control module being configured to perform a fill process, an empty process and a refresh process, the refresh process including: detecting user input that indicates that the refresh should be performed; in response to detecting the user input, opening the drain valve; while the drain valve is open, monitoring readings from the first water level sensor; when the readings from the first water level sensor indicate that the first tank is empty, closing the drain valve and opening the supply valve; while the supply valve is open, monitoring 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753